  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )          CRIMINAL ACTION NO.
        v.                              )              2:15cr22-MHT
                                        )                  (WO)
CARLOS WASHINGTON                       )

                           OPINION AND ORDER

      Defendant Carlos Washington is before the court on

an amended petition to revoke his supervised release.

The     petition       alleges    10        violations,       two   of    which

allegedly       occurred       this     year.       At   an     on-the-record

hearing      on     December          11,     2019,       defense        counsel

represented       to    this     court      that    Washington      has       been

diagnosed with schizophrenia and bipolar disorder in

the   past.     The     court    is    concerned         that   Washington’s

mental-health challenges may have contributed to his

alleged violations, his decision to plead guilty to one

of the alleged offenses in state court, or both.

      Based on the representations made in open court on

December 11, and for the reasons discussed below, the

court    will     order    Washington         to    be   committed       to    the
custody     of     the      Bureau           of     Prisons         (BOP)    for      a

mental-health assessment.



                                         A.

    The     court      will      order,           first,      an    evaluation       of

Washington’s mental state at the time of his alleged

commission        of     each      of        the        10    violations.          This

evaluation should be as to a possible insanity defense

and to possible mitigating circumstances.

    With     respect        to     a    possible         insanity      defense,       a

court typically orders a psychological examination to

determine    insanity         at       the       time    of   the    offense       only

after the defendant has filed a notice, pursuant to

Federal     Rule       of   Criminal             Procedure         12.2,    that    he

intends to rely on the insanity defense, and after the

government has moved for such an examination under 18

U.S.C. § 4242(a). Here, Washington has not filed such a

notice,     and    the      government             has       not    moved    for     an

evaluation.



                                             2
       But   even    apart    from          Rule    12.2,     this     court’s

inherent     powers    over       the   administration         of     criminal

justice also endow it with the authority to order a

psychological          examination                 under        appropriate

circumstances. See, e.g., United States v. Riley, No.

2:18CR283-MHT, 2018 WL 5660092, at *2 (M.D. Ala. Oct.

31, 2018) (Thompson, J.); see also United States v.

Pfeifer, 2014 WL 6673844, at *3 (M.D. Ala. Nov. 24,

2014) (Thompson, J.) (citing United States v. McSherry,

226     F.3d    153,       155-56       (2d        Cir.     2000)).      Those

circumstances exist here. Testimony has raised serious

questions      as     to     whether,         and     to     what      extent,

Washington’s        schizophrenia            or     other     mental-health

issues contributed to his alleged violations. The court

will    thus   order       that     the      BOP    examiners        determine

whether      Washington       was       insane       (i.e.,     unable      to

appreciate the nature and quality or the wrongfulness

of his acts as a result of a severe mental disease or

defect) at the time of the charged violations.



                                        3
       Even if Washington was not insane at the time of

the violations, his mental-health status may prove a

mitigating factor at sentencing.                        As this court has

noted, “where there is a reasonable basis to believe

that     a    defendant’s          mental        disease      or   defect ...

contributed to the conduct alleged, the court should

order    a    mental-health         evaluation.”         United    States      v.

Brown, No. 2:15CR22-MHT, 2019 WL 4784816, at *2 (M.D.

Ala. Sept. 30, 2019) (Thompson, J.).                       Here, the court

has reason to believe that Washington’s mental-health

issues       played    a    part    in       his    charged    conduct,       and

therefore       may    serve       as    a      mitigating     factor    in     a

potential      sentencing.              Thus,      pursuant   to   18    U.S.C.

§ 3552(b),       the       court    will        order    an    inquiry     into

Washington’s general mental state at the time of his

alleged violations.




                                         4
                                         B.

    Again pursuant to § 3552(b), the court will order

an assessment of Washington’s likely mental state at

the time of his state-court guilty plea to Negotiating

Worthless     Instruments           in        Chilton    County,    Alabama.

Because     the        plea     could          serve     as    evidence     of

Washington’s underlying conduct, the court could use

this assessment to determine what weight to give the

plea at sentencing.



                                         C.

    Finally,           beyond       its        possible       relevance     to

determining       an    appropriate            punishment,      Washington’s

mental    health         should      be         assessed,      pursuant     to

§ 3552(b),     to       identify          what     treatment,      if     any,

Washington should receive, during supervised release,

to prevent further criminal activity and support mental

stability.        The         BOP    should            thus    submit      any

recommendations that might further these goals.



                                         5
                                     ***

     Accordingly, pursuant to 18 U.S.C. § 3552(b) and

the court’s inherent powers, it is ORDERED that the

United     States        Marshal      for        this       district     shall

immediately remove defendant Carlos Washington to the

custody of the warden of an appropriate institution as

may be designated by the Attorney General, where he is

to   be   committed      for   the    purpose          of   being   observed,

examined,     and       treated      by     one       or    more    qualified

psychiatrists or psychologists at the institution. The

examination shall be conducted in the suitable facility

closest     to     the     court,     unless           impracticable.      The

statutory        time    period      for        the     examination      shall

commence on the day defendant Washington arrives at the

designated        institution.            The     evaluation        at     the

institution       should    identify        any       mental   disorders    or

cognitive deficiencies and should include, at minimum,

an assessment of three issues:



                                      6
    (1) Defendant Washington’s mental state at the time

of his alleged commission of each of the 10 violations

described in his amended revocation petition (doc. no.

237), including, but not limited to, with regard to

whether his mental-health status rendered him insane or

otherwise impacted his behavior, a possible mitigating

factor at sentencing;

    (2) Defendant Washington’s mental state on October

8, 2019, when he pled guilty to Negotiating Worthless

Instruments in Chilton County, Alabama; and

    (3) If     defendant    Washington      is    convicted,    what

treatments    (including    treatment    modalities,      treatment

settings,     and    supportive     or   other     services)     are

appropriate    for    his   mental-health        issues   and   what

conditions    of    supervised    release   are    appropriate   to

address his mental-health issues and to help prevent

future violations.

    DONE, this the 12th day of December, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
